148 So.2d 538 (1963)
Bernard M. SHOTKIN, Appellant,
v.
Robert M. DEEHL, Appellee.
No. 62-648.
District Court of Appeal of Florida. Third District.
January 8, 1963.
Rehearing Denied January 28, 1963.
*539 Bernard M. Shotkin, in pro. per.
Charles H. Wakeman, Jr., Miami, for appellee.
Before PEARSON, TILLMAN, C.J., and CARROLL and HORTON, JJ.
PER CURIAM.
By order of the court and upon the appellee's motion to quash and the appellant's motion for constitutional stay, oral argument of the respective parties was heard.
The instant appeal was from an order granting a motion to dismiss. The form of the order, which merely granted the motion, renders it non-appealable. Baker v. Colley, Fla.App. 1958, 104 So.2d 473. Moreover, an examination of the record and the order appealed discloses that the appellant is attempting to join third party defendants in support of a claim not germane to nor growing out of the plaintiff's action. This constitutes third party practice and is not permitted by the Florida Rules of Civil Procedure. See Pan American Surety Co. v. Jefferson Construction Co., Fla.App. 1958, 99 So.2d 726. Cf. Rule 14, Federal Rules of Civil Procedure.
The motion for stay is accordingly denied and the appeal is dismissed.